DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, and 8-12 of U.S. Patent No. 10,539,403. 
Instant Application 17/029,303
U.S. Patent No. 10,539,403
Claim 1 A proximity sensor for a Laser Guided Bomb (LGB), comprising:

electronics configured to be at a front end of a warhead; and

at least one sensor separate from and operatively connected to the electronics, the at least one sensor configured to be connected to a forward adapter that is connected to the front end of the warhead;

wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB;

the electronics are configured to compare the determined height above ground to a predefined value; and

the electronics are configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value.
Claim 1. A proximity sensor for a Laser Guided Bomb (LGB), comprising: 

an electronics package unit (EPU) configured to be connected to a front end of a warhead;

and at least one sensor separate from the EPU and configured to be connected to a forward adapter that is connected to the front end of the warhead;


wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB; 

the EPU is configured to compare the determined height above ground to a predefined value; and 

the EPU is configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value;

the at least one sensor is configured to be at an outer surface of the forward adapter; and further comprising cabling that operatively connects the at least one sensor to the EPU, wherein the cabling extends along the outer surface of the forward adapter.
Claim 2
Claim 1
Claim 3
Claim 1
Claim 4
Claim 1
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 10
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11 A guidance kit for a Laser Guided Bomb (LGB), comprising:

a forward adapter configured to connect to a retainer bolt at a front end of a warhead;

a computer control group (CCG) configured to connect to the forward adapter, the CCG comprising a laser detector and a computer section configured to control moveable front control canards; and

a proximity sensor comprising: at least one sensor on the forward adapter; and electronics operatively connected to the at least one sensor;

wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB;

the electronics are configured to compare the determined height above ground to a predefined value; and

the electronics are configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value.
11. A guidance kit for a Laser Guided Bomb (LGB), comprising: 

a forward adapter configured to connect to a retainer bolt at a front end of a warhead; 

a computer control group (CCG) configured to connect to the forward adapter, the CCG comprising a laser detector and a computer section configured to control moveable front control canards; and 

a proximity sensor comprising: at least one sensor on the forward adapter; and an electronics package unit (EPU) configured to be inside the retainer bolt; 


wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB; 

the EPU is configured to compare the determined height above ground to a predefined value; 

the EPU is configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value; 

the proximity sensor comprises: a height switch that permits manual adjustment of the predefined value; and an arm time switch that permits manual adjustment of arming time; and the height switch and the arm time switch are on an external surface of the forward adapter and connected to the EPU by wiring.
Claim 12
Claim 11
Claim 13
Claim 11
Claim 14
Claim 12


Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims include all the limitations of the instant application claims, respectively (see table above showing comparison between the claims). The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-17, and 20 of U.S. Patent No. 10,830,563. 
Instant Application 17/029,303
U.S. Patent No. 10,830,563
Claim 1. 
A proximity sensor for a Laser Guided Bomb (LGB), comprising:

electronics configured to be at a front end of a warhead; and


at least one sensor separate from and operatively connected to the electronics, the at least one sensor configured to be connected to a forward adapter that is connected to the front end of the warhead;

wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB;

the electronics are configured to compare the determined height above ground to a predefined value; and

the electronics are configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value.
Claim 1. 
A proximity sensor for a Laser Guided Bomb (LGB), comprising: 

an electronics package unit (EPU) configured to be connected to a front end of a warhead; and 

at least one sensor separate from the EPU and configured to be connected to a forward adapter that is connected to the front end of the warhead; 


wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB; 

the EPU is configured to compare the determined height above ground to a predefined value; and 
the EPU is configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value.
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11 
A guidance kit for a Laser Guided Bomb (LGB), comprising:

a forward adapter configured to connect to a retainer bolt at a front end of a warhead;

a computer control group (CCG) configured to connect to the forward adapter, the CCG comprising a laser detector and a computer section configured to control moveable front control canards; and

a proximity sensor comprising: at least one sensor on the forward adapter; and

electronics operatively connected to the at least one sensor;

wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB;

the electronics are configured to compare the determined height above ground to a predefined value; and

the electronics are configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value.
Claim 12. 
A guidance kit for a Laser Guided Bomb (LGB), comprising: 

a forward adapter configured to connect to a retainer bolt at a front end of a warhead; 

a computer control group (CCG) configured to connect to the forward adapter, the CCG comprising a laser detector and a computer section configured to control moveable front control canards; and 

a proximity sensor comprising: at least one sensor on the forward adapter; and 

an electronics package unit (EPU) configured to be inside the retainer bolt; 

wherein the at least one sensor is configured to obtain data that is used to determine a height above ground of the LGB; 

the EPU is configured to compare the determined height above ground to a predefined value; and 

the EPU is configured to generate a detonation signal for the warhead based on the determined height above ground being equal to or less than the predefined value.
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15 
A method of assembling a Laser Guided Bomb (LGB), comprising:

connecting a retainer bolt to a front end of a warhead;

connecting a forward adapter to the retainer bolt using a clamp ring;

connecting first wiring from electronics of a proximity sensor to an initiator in the warhead;

connecting second wiring from the electronics to at least one sensor element of the proximity sensor mounted on the forward adapter.
Claim 16. 
A method of assembling a Laser Guided Bomb (LGB), comprising: 

connecting a retainer bolt to a front end of a warhead; 

connecting a forward adapter to the retainer bolt using a clamp ring; 

connecting first wiring from an electronics package unit (EPU) of a proximity sensor to an initiator in the warhead; 

connecting the EPU to the retainer bolt; and connecting second wiring from the EPU to at least one sensor element of the proximity sensor mounted on the forward adapter.
Claim 16
Claim 17
Claim 17
Claim 20


Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively (see table above showing comparison between the claims). The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648